FILED
                            NOT FOR PUBLICATION                               OCT 14 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                         No. 10-30319

              Plaintiff - Appellee,               D.C. No. 4:10-cr-00056-SEH-2

  v.
                                                  MEMORANDUM *
AMBER MARIE BEAR,

              Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                      Argued and Submitted September 1, 2011
                                Missoula, Montana

Before: O’CONNOR, Associate Justice,** REINHARDT and THOMAS, Circuit
Judges.

       Amber Bear appeals from her convictions for violations of 21 U.S.C. § 846

and § 846(a)(1) after entry of a conditional guilty plea. We affirm. Because the

parties are familiar with the history of this case, we need not recount it here.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
          The Honorable Sandra Day O’Connor, Associate Justice for the
Supreme Court (Ret.), sitting by designation.
      The sole issue raised in this appeal is whether the district court erred in

denying Bear’s motion to suppress evidence seized from a post-arrest search at a

tribal detention facility.1 She was searched after an officer observed her on a

closed-circuit monitor twice reaching into her co-defendant’s bra and pulling an

object out. She was taken by female officers to a private space, where she was

asked to remove her clothes, and then squat and cough. At that point, a small,

white packet dropped from her body. Later testing demonstrated that the packet

contained methamphetamine. A subsequent body cavity search produced a green,

leafy substance, which did not form the basis of the prosecution.

      Reasonable suspicion justifies the use of visual body cavity searches. Bell v.

Wolfish, 441 U.S. 520, 559-60 (1979). Bear was arrested for a drug offense and

was observed to take a concealed packet from a co-defendant at the detention

center. Thus, the visual body cavity search was justified by reasonable suspicion.

The discovery of the contraband during the visual body cavity search justified the

subsequent digital body cavity search.

      AFFIRMED.


      1
         At oral argument, defense counsel asserted that she was also raising issues
pertaining to the constitutionality of the search of Amber’s co-defendant’s purse at
the initial traffic stop. However, she did not distinctly raise and argue that issue on
appeal, and it is therefore waived. Padgett v. Wright, 587 F.3d 983, 985 n. 2 (9th
Cir. 2009) (per curiam).

                                          -2-